Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on October 6, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-3, 6-12, and 14-23 are currently pending and have been examined.  Claims 1-3, 10-12, 18, and 20-22 have been amended.  
The previous rejection of claims 1-3, 6-9, 11-12, and 20-21 under 35 USC 112, second paragraph, has been withdrawn.
Examiner’s Note:  The Examiner notes Applicants’ summary of the telephone interview conducted on August 24, 2022, and respectfully disagrees with Applicants’ characterization of the interview.  During the interview, proposed amendments that were filed in the interview agenda were discussed.  Such amendments consisted only of an amendment to claim 1 to recite “capturing, by the image capture device of the client device, a video stream of a live camera feed of a reflection of an object on a reflective surface, the image capture device being separate from the reflective surface” to overcome a rejection under 35 USC 112, 2nd paragraph, and to harmonize the claims in accordance with claims 10 and 18, which were indicated as being allowable.  The claims submitted with Applicants’ Response filed October 6, 2022, do not reflect these proposed amendments.  Specifically, independent claims 1, 10, and 18 no longer recite “a video stream of a live camera feed” and now merely recite a “third image”, which was not discussed at all in the telephone interview.   Thus, Applicants’ characterization of the interview is inaccurate.


Response to Arguments
Applicants’ amendments necessitated the new grounds of rejection.
The previous rejection of claims 1-3, 6-9, 11-12, and 20-21 under 35 USC 112, second paragraph, has been withdrawn in view of Applicants’ amendments.  
Applicants’ arguments have been fully considered but they have either been addressed above or they are moot in view of the new grounds of rejection.



	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-12, and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “capturing, by the image capture device of the client device, a third image of a reflection of an object on a reflective surface, the image capture device being separate from the reflective surface.”  Paragraph [0049] of the as-filed specification describes an “augmented reality” embodiment of the invention in which “a user may point a camera at a mirror or other reflective surface, thereby capturing a live camera feed of a reflection of the user. The client application may access this live camera feed as a canvas and overlay saved item images over the live camera feed. The imaging engine 216 (or one of its components) may perform edge detection of the saved item image and automatic removal or hiding of the background of the saved item image, as described above, prior to superimposing the item image over the live camera feed.”  However, this embodiment captures “a live camera feed of a reflection of the user” and not merely an “image of a reflection of an object”.  Nowhere does Applicants’ originally-filed disclosure recite that an image of a reflection of an objection on a reflective surface is captured.
Further, claim 1 recites “generating, by the client device, a superimposed image by overlaying the item from the second image over the third image.”  As discussed above with respect to capturing a third image of a reflection of an object on a reflective surface, nowhere does the augmented reality embodiment recite generating a superimposed image by overlaying the item from the second image over the third image.
Claims 10 and 18 are rejected for similar reasons. 
Claims 2-3, 11-12, and 20-22 inherit the deficiencies of claims 1, 10, and 18.


Novelty/Nonobviousness
Claims 1-3, 6-12, and 14-23 are allowable over the prior art of record; however claims 1-3, 6-12, and 14-23 are rejected under 35 USC 112, 1st paragraph.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684